Citation Nr: 1509857	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for removal of a kidney.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection removal of a kidney.

8.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1968 to June 1971.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The record reflects that an August 2007 rating decision denied service connection for osteoarthritis, bilateral knees (claimed as bad knees), which the Veteran did not appeal.  The Board notes that in the August 2010 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder on the merits without first determining whether new and material evidence had been received to reopen this claim.  While the RO framed the issue differently, this time as a claim of entitlement to service connection for a right knee disorder as secondary to a preexisting old well healed fracture, right tibia/fibula, this still only represents a new theory of entitlement to a benefit for a claim the Veteran previously had raised.  A new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005).  Regardless of the RO's actions, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the Board is recharacterizing the claim as whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.  

In September 2013, the Veteran testified at a hearing before the undersigned Veteran Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for bilateral hearing loss, service connection for removal of a kidney, and service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for tinnitus, bilateral hearing loss, removal of a kidney, and osteoarthritis, bilateral knees (claimed as bad knees), were denied in an unappealed August 2007 rating decision by the RO on the basis that the evidence failed to establish that the Veteran's hearing loss and tinnitus were related to service, that the removal of the Veteran's kidney was related to service, and either knee condition was related to service. 

2.  The evidence received since the August 2007 decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claims; and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2014).

2.  New and material evidence has been received, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2014).

3.  New and material evidence has been received, and the Veteran's claim for service connection for removal of a kidney is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2014).

4.  New and material evidence has been received, and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2014).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as service connection for tinnitus is being reopened and granted in full, and the issues of service connection for bilateral hearing loss and a removal of a kidney are being reopened and remanded; no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Irrespective of what the RO may have determined with respect to new and material evidence, the Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented.   Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for tinnitus, bilateral hearing loss, a kidney removal, and osteoarthritis, bilateral knees (claimed as bad knees), were denied in an August 2007 rating decision.  The RO's basis was that the evidence had failed to show that the Veteran's disabilities were related to service.  The Veteran did not respond, and so the August 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the August 2007 rating decision includes the Veteran's testimony from his September 2013 Board hearing.  Regarding the claim for service connection for bilateral hearing loss and tinnitus, the Veteran testified that he first began experiencing hearing loss and ringing in his ears around September 1968 while in basic training, and that the hearing loss and tinnitus has existed continuously since service.  He also testified that he did not have a hearing test done at separation, but that a hearing test conducted the year after in 1972 when he began to work for the Ford Assembly Plant in St. Louis, Missouri, identified hearing loss.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claims that was previously lacking, i.e. the incurrence of hearing loss and tinnitus in service and a continuity of symptoms since service.  The Veteran's testimony is therefore adequate evidence to raise a reasonable possibility of substantiating the claims.  Therefore, the claims are reopened.

Regarding the claim for service connection for removal of a kidney, the Veteran testified that at the time he had his right kidney removed in September 1983, the doctors told him that his kidney failure was caused by a blow, and that it was not cancerous.   This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, a possible relationship to service; therefore, raising a reasonable possibility of substantiating the claim. Therefore, the claim is reopened. 

Turning to the claim for service connection for a right knee disorder, the evidence received since the August 2007 rating decision includes a September 2013 opinion from his VA treating physician, Dr. L.T.H. at the Central Arkansas Health Care System, who opined that "it is more likely than not that the Veteran's current condition is directly related to and/or aggravated by his activities while in military service."  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, a relationship between a right knee disorder and service; therefore, raising a reasonable possibility of substantiating the claim. Therefore, the claim for service connection for a right knee disorder is reopened.

However, adjudication of the Veteran's claims for service connection for bilateral hearing loss, kidney removal, and a right knee disorder does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of those service connection claims.

Service Connection for Tinnitus

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service treatment records do not reveal any complaint, diagnosis, or treatment for tinnitus.  The Veteran testified at his hearing in September 2013 that he developed
ringing in his ears during service, and that it has persisted since.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Board notes no basis in the record upon which to question the credibility of the Veteran.  Therefore, the preponderance of the competent and credible evidence establishes the onset of tinnitus in service and its presence since.  Service connection for tinnitus is warranted.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for tinnitus is reopened.

New and material evidence having been presented, the claim for entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been presented, the claim for entitlement to service connection for kidney removal loss is reopened.

New and material evidence having been presented, the claim for entitlement to service connection for a right knee disorder is reopened.

Service connection for tinnitus is granted.




REMAND

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss  as a result of in-service noise exposure.  The Veteran also asserted that he experienced symptoms of bilateral hearing loss since service. 

Service personnel records show that the Veteran's military occupational specialty (MOS) was wheel vehicle mechanic and general vehicle repairman.  At his September 2013 Board hearing, the Veteran stated that when he was in Vietnam he was a track mechanic on tanks, was routinely exposed to loud noises, and did not use hearing protection.  The Veteran's contentions are consistent with the facts and circumstances of his service and noise exposure is conceded.

VA treatment records provide a diagnosis of bilateral hearing loss, however, no VA or private medical report is of record with audiometric test scores or speech recognition scores regarding whether the Veteran has a current hearing loss disability that meets the criteria necessary in 38 C.F.R. § 3.385, or whether any current hearing loss disability is related to noise exposure in service.  Given the evidence of in-service noise exposure, the Board finds that the Veteran should be afforded a VA examination in order to assist in determining whether he has a current hearing loss disability that meets 38 C.F.R. § 3.385 criteria; and, if so, to obtain an opinion as to whether any current hearing loss disability is related to the noise exposure in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, at the September 2013 Board hearing, the Veteran testified that he was given a hearing test when he began work for the Ford Assembly Plant in 1972, where hearing loss was identified.  As these records are relevant to the Veteran's service connection claim, on remand, the Veteran should be asked to provide the adequate authorization to allow VA to obtain records regarding hearing tests done while employed at the Ford Assembly Plant.


Kidney Removal

As stated above, the Veteran testified at his September 2013 Board hearing that at the time he had his right kidney removed in September 1983, the doctors told him that his kidney failure was caused by a blow to the kidney.  He contends that this occurred in service when he was blown up in a command bunker from a satchel charge, and had to be dug out.  The Veteran has yet to be afforded a VA examination in connection with this claim.  Based on this information, the Board finds that a VA examination with a medical opinion is necessary.  See McLendon, 20 Vet. App. at 81.

Right Knee Disorder

Regarding the claim for service connection for a right knee disorder, the Veteran submitted a September 2013 opinion from his VA treating physician, Dr. L.T.H. at the Central Arkansas Health Care System.  She stated that she has been treating the Veteran for osteoarthritis of the right knee.  Following a review of medical records and a history from the Veteran,  Dr. L.T.H. opined that "it is more likely than not that the Veteran's current condition is directly related to and/or aggravated by his activities while in military service."  However, no discussion of the evidence was provided, nor was a rationale offered for the positive opinion.  On remand, Dr. L.T.H. must be contacted and requested to provide an addendum opinion to the September 2013 opinion, which includes a rationale for her conclusions.

Finally, to ensure a complete record, any updated VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit any necessary release required to obtain copies of all medical documentation, in particular, a 1972 hearing tests afforded to him by his previous employer, the Ford Assembly Plant in St. Louis, Missouri.  After receiving the release, request such records. 

2.  Contact Dr. L.T.H. of the VA Central Arkansas Health Care System, and request an addendum to the September 2013 opinion in which she opined that it is more likely than not that the Veteran's current condition is directly related to and/or aggravated by his activities while in military service.  Dr. L.T.H. is requested to further comment on her opinion and provide a complete rationale for her opinion and any other opinions that may be offered.  

3.  Obtain updated VA treatment records from the Central Arkansas VA Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2013 to the present.

4.  Schedule the Veteran for a VA audiological examination, to determine the nature and etiology of his bilateral hearing loss.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination.

All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed, and the examiner should provide an opinions on the following questions:

Whether the Veteran has a current hearing loss disability that meets the criteria necessary in 38 C.F.R. § 3.385.  If so, is it at least as likely as not (50 percent or greater) that the Veteran's hearing loss disability is related to his active military service, to include in-service acoustic trauma. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for the opinion given.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Schedule the Veteran for an appropriate VA  examination regarding the removal of his right kidney.   The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination.  All required tests should be performed, and the examiner should provide an opinion on the following question:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's removal of his right kidney is related to his military service, to include an in-service incident where he was blown up in a command bunker from a satchel charge.

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for the opinion given.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


